DETAILED ACTION
Claims 14-33 are presented for examination based on the preliminary amendment filed 04/17/2018.
Claims 1-13 were cancelled based on the preliminary amendment filed 04/17/2018.
Claims 14 and 24 are further amended and claims 15 and 25 are cancelled via Examiner’s Amendment and agreement dated 09/03/2021.
Claims 14, 16-24, and 26-33 are allowed.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview and electronic mail confirmation with George Zalepa on 9/7/2021.
The application has been amended as follows: 
1–13. (Canceled)
14.	(Currently Amended) A method comprising:
initializing, by a processing device, a simulated application cluster, the simulated application cluster comprising one or more testing machines;

performing, by the processing device, overall workload pressure testing on each of the test machines using a preset initial workload pressure value, 
adjusting, by the processing device, the workload pressure value, and 
calculating, by the processing device, the average single-machine capability of each of the testing machines when the workload pressure value reaches a maximum value triggering a rate limit threshold of the application cluster; and
determining, by the processing device, an application cluster capacity based on a total workload pressure of the application cluster and the each average single-machine capability.
15.	(Canceled)
16.	(Currently Amended) The method of claim 14, the adjusting the workload pressure value comprising reducing, by the processing device, the workload pressure value according to a preset step length when the initial workload pressure value triggers the rate limit threshold.
17.	(Currently Amended) The method of claim 14, the calculating an average single-machine capability of each test machine comprising:

using, by the processing device, an average query-per-second of each of the testing machines as the average single-machine capability of the testing machines when the application cluster capacity is reduced and the load capability of the application cluster reaches a capacity expansion threshold of auto scaling.
18.	(Previously Presented) The method of claim 17, the reducing the application cluster capacity comprising gradually reducing, by the processing device, the application cluster capacity according to a preset capacity reduction ratio.
19.	(Previously Presented) The method of claim 14, further comprising calculating, by the processing device,  a capacity percentage of a single application cluster within a set of application clusters after capacities of all the application clusters are obtained.
20.	(Previously Presented) The method of claim 14, further comprising adjusting, by the processing device, the application cluster capacity according to a planned data-handling capability of the application cluster.
21.	(Previously Presented) The method of claim 20, the adjusting the application cluster capacity according to a planned data-handling capability of the application cluster comprising adjusting, by the processing device, the application cluster capacity according to a ratio of the planned data-handling capability of the application cluster to the total workload pressure value of the application cluster.

identifying, by the processing device, an application cluster to simulate, the application cluster selected from a set of application clusters; 
initializing, by the processing device, the simulated application cluster with at least two testing machines if the set of application clusters comprises a single application cluster; and
initializing, by the processing device, the simulated application cluster with a single testing machine if the set of application clusters comprises at least two application clusters.
23.	(Previously Presented) The method of claim 14, the performing overall workload pressure testing on each of the test machines comprising simulating, by the processing device, online traffic to each of the test machines.
24.	(Currently Amended) An apparatus comprising:
a processor; and
a storage medium for tangibly storing thereon program logic for execution by the processor, the stored program logic comprising:
logic, executed by the processor, for initializing a simulated application cluster, the simulated application cluster comprising one or more testing machines;
: 
performing overall workload pressure testing on each of the test machines using a preset initial workload pressure value, 
adjusting the workload pressure value, and 
calculating the average single-machine capability of each of the testing machines when the workload pressure value reaches a maximum value triggering a rate limit threshold of the application cluster; and
logic, executed by the processor, for determining an application cluster capacity based on a total workload pressure of the application cluster and the each average single-machine capability.
25.	(Canceled).
26.	(Currently Amended) The apparatus of claim 24, the logic for adjusting the workload pressure value comprising logic, executed by the processor, reducing the workload pressure value according to a preset step length when the initial workload pressure value triggers the rate limit threshold.
27.	(Currently Amended) The apparatus of claim 24, the logic for calculating an average single-machine capability of each test machine comprising:

logic, executed by the processor, for using an average query-per-second of each of the testing machines as the average single-machine capability of the testing machines when the application cluster capacity is reduced and the load capability of the application cluster reaches a capacity expansion threshold of auto scaling.
28.	(Previously Presented) The apparatus of claim 27, the logic for reducing the application cluster capacity comprising logic, executed by the processor, for gradually reducing the application cluster capacity according to a preset capacity reduction ratio.
29.	(Previously Presented) The apparatus of claim 24, further comprising logic, executed by the processor, for calculating a capacity percentage of a single application cluster within a set of application clusters after capacities of all the application clusters are obtained.
30.	(Previously Presented) The apparatus of claim 24, further comprising logic, executed by the processor, for adjusting the application cluster capacity according to a planned data-handling capability of the application cluster.
31.	(Previously Presented) The apparatus of claim 30, the logic for adjusting the application cluster capacity according to a planned data-handling capability of the application cluster comprising logic, executed by the processor, for adjusting the 
32.	(Previously Presented) The apparatus of claim 24, the logic for initializing a simulated application cluster comprising:
logic, executed by the processor, for identifying an application cluster to simulate, the application cluster selected from a set of application clusters; 
logic, executed by the processor, initializing the simulated application cluster with at least two testing machines if the set of application clusters comprises a single application cluster; and
logic, executed by the processor, initializing the simulated application cluster with a single testing machine if the set of application clusters comprises at least two application clusters.
33.	(Previously Presented) The apparatus of claim 24, the logic for performing overall workload pressure testing on each of the test machines comprising logic, executed by the processor, for simulating online traffic to each of the test machines.
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: claims 14, 16-24, and 26-33 are considered allowable since when reading the claims in light of the specification, none of the references of record alone or in combination disclose or suggest the combination of limitations specified in the independent claims, specifically “calculating, by the processing device, the average single-machine capability of each of the testing machines when the workload pressure value reaches a maximum value triggering a rate limit threshold of the application cluster;” in combination with the remaining elements and features of the claimed invention, as presented in independent claims 14 and 24 of the instant application (as supported in specification e.g. original claims and Figs. 1-2).
Prior Art of Record
The Prior art of reference (CN 104794058 A) discloses: 
(see description, paragraphs [0025] to [0045]) a method for testing the performance of a cloud desktop virtual environment. In the method, 10 identically configured virtual machines (equivalent to a simulated application cluster to be tested) are provided in a server; stress testing software runs on nine virtual machines and a four-thread test runs on the remaining virtual machine so as to test CPU performance, memory performance, and IO performance; an average score of the CPU performance, memory performance, and IO performance is obtained respectively by means of the above test; and a comprehensive performance score is calculated according to the average score.
The Prior art of reference (CN 104182288 A) discloses:  	Method for automatically testing power consumption of a server cluster system and belongs to the field of testing of computer systems. The method includes steps of (1) setting up an environment, to be specifically, installing an operating system, configuring a network and SSH, and finally preparing for testing; (2) deploying pressure, to be specifically, selecting system pressure; (3) capturing power consumption data at fixed time; (4) analyzing data; (5) collecting results.
The Prior art of reference Rehkopf (US Patent No. 6505249 B1) discloses:  	The present invention is a method for evaluating and optimizing the performance of a client-server based computer network system. Specifically, the present invention provides a method for benchmarking the end-to-end processing performance of a computer network system comprised of individually manufactured components. The benchmarking method identifies performance-affecting system variables, measures their relative impacts on performance, and arrives at optimal settings for overall system optimization.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN C MIKOWSKI whose telephone number is (571)272-8525.  The examiner can normally be reached on generally Monday through Thursday 9 am to 5 pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rehana Perveen can be reached on (571) 272-3676.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JUSTIN C MIKOWSKI/Primary Examiner, Art Unit 2129